

116 HR 6941 IH: Online Retailer Product Origin Disclosure Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6941IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Kinzinger introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require online retailers to prominently disclose product country-of-origin information, and for other purposes.1.Short titleThis Act may be cited as the Online Retailer Product Origin Disclosure Act.2.Country of origin notice requirements for online retailers and sellers(a)In general(1)In generalBeginning on the date that is 180 days after the date of enactment of this Act—(A)it shall be unlawful for any person to operate an online retail platform that does not comply with the requirements of paragraph (2); and(B)it shall be unlawful for any person who offers a product for sale through an online retail platform to knowingly provide false information to the platform with respect to the country of origin of such product.(2)Country-of-origin disclosure requirementsThe requirements of this paragraph, with respect to an online retail platform, are the following:(A)The online retail platform shall require any person that intends to sell a product through the platform to provide the platform with information on the country of origin of such product.(B)With respect to any article of foreign origin imported into the United States that is subject to the country of origin and is offered for sale on the online retail platform, the platform discloses, in a conspicuous manner and in the same language that is used on the rest of the platform, the name of the country of origin.(b)Enforcement(1)Unfair and deceptive acts or practicesA violation of this section shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of commission(A)In generalThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.(B)Privileges and immunitiesAny person that violates this section shall be subject to the penalties (including the provisions of subsections (l) and (m) of section 5 of such Act), and entitled to the privileges and immunities, provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(3)Consultation with U.S. Customs and Border ProtectionIn carrying out this section and promulgating rules under this section, the Commission shall consult with the Commissioner of U.S. Customs and Border Protection.(c)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Trade Commission.(2)Country of originThe term country of origin means the following:(A)In the case of a product wholly manufactured in one country, the English name of that country.(B)In the case of a product that was made by assembling multiple products or product components manufactured in other countries, the English name of the country that performed the final assembly of the product components before shipping as a marketed product. (C)In the case of a product containing technological components that are designed in any way to receive, process, or transmit data, or be connected to the internet, and during any part of the production process that product or product component was made or assembled in the People’s Republic of China or the Russian Federation, or at any facility that is majority-owned by a citizen or agent of such country, the English name of each such country, and any country described in subparagraph (A) or (B), as applicable.(3)Online retail platformThe term online retail platform means any internet website or other online platform through which products are sold.